Title: To George Washington from Samuel Dodge, 10 August 1793
From: Dodge, Samuel
To: Washington, George



Sir,
Balt[im]ore Augt 10th 1793

Enclosed are letters concerning my services in the late American Army and also relative to my character and deportment as a private citizen, which I beg leave to submit to your Excellency’s perusal and consideration—My pretensions to the office of surveyor (vacant by the death of Wm Ballard) which I presume to solicit, are founded as well uppon the part I acted during the late revolution, as uppon the precariousness of my present appointment, being only Inspector of the Revenue, a provision by no means comfortable for one who has consumed the prime of life and a small patrimony in the service of his Country, and who was obliged, when our Army was disbanded, to spend the principal part of his pay to restore in some degree, a Constitution much injured by the length and hardships of his service.
Permit me to add that the letters from the Barron Seuben Messrs Courtlandt Fish and Platt were addressed to the Governor of this State at a time when it was in contemplation to raise a Militia. I have the honor to be with the greatest respect your Excelly’s most Obedient, and Most Hble Servt

Saml Dodge

